J-S11025-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TROY GREGORY JOSEPH                        :
                                               :
                       Appellant               :   No. 1040 WDA 2021

               Appeal from the PCRA Order Entered July 28, 2021
     In the Court of Common Pleas of Allegheny County Criminal Division at
                        No(s): CP-02-CR-0007436-1997


BEFORE: PANELLA, P.J., OLSON, J., and SULLIVAN, J.

MEMORANDUM BY OLSON, J.:                                 FILED: May 3, 2022

       Appellant, Troy Gregory Joseph, appeals pro se from the order entered

on July 28, 2021, dismissing as untimely his sixth petition filed pursuant to

the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

       We briefly summarize the facts and procedural history of this case as

follows. On March 6, 1998, a jury convicted Appellant of first-degree murder

and firearms not to be carried without a license.1 On March 16, 1998, the trial

court sentenced Appellant to a mandatory term of life imprisonment. This

Court affirmed Appellant’s judgment of sentence on August 13, 1999. See

Commonwealth v. Joseph, 718 WDA 1998 (Pa. Super. 1999) (unpublished

memorandum).            Appellant did not appeal that determination to the

Pennsylvania Supreme Court.             Thus, Appellant’s judgment of sentence

____________________________________________


1   18 Pa.C.S.A. §§ 2502(a) and 6106, respectively.
J-S11025-22



became final on September 12, 1999. See Pa.R.A.P. 1113(a); 42 Pa.C.S.A.

§ 9545(b)(3).    Pursuant to the PCRA, a PCRA petition must be filed within

one year of the date that a judgment of sentence becomes final unless the

PCRA petition alleges, and the petitioner proves, an exception to the timeliness

requirement.    See 42 Pa.C.S.A. § 9545(b)(1)(i)-(iii).    As such, Appellant’s

most recent PCRA petition filed on March 27, 2019, is patently untimely.

      In his pro se PCRA petition, Appellant alleged that he discovered two

newspaper articles from 2017 that entitled him to collateral relief.       First,

Appellant claimed that he learned that the trial judge in his case, the

Honorable Donna Jo McDaniel, had engaged in “an alleged pattern of harsh

sentencing of sex offenders” which provided evidence of “bias and prejudice

towards him.” PCRA Court Opinion, 12/8/2021, at 3. Appellant also relied

upon another 2017 newspaper article wherein “a civil jury found that Detective

Richard McDonald, who testified [regarding Appellant’s] confession at

[Appellant’s] trial, had violated the civil rights of a different individual in a

failed attempt to coerce a confession in [an unrelated] homicide case.” Id. at

2-3. Before the PCRA court ruled on Appellant’s sixth PCRA petition, however,

on February 28, 2020, Appellant also filed a “motion to arrest proceedings for

lack of subject-matter jurisdiction,” asserting that the deputy coroner who

issued Appellant’s arrest warrant lacked statutory authority and, therefore,

the trial court lacked subject matter jurisdiction over his case. The PCRA court

incorporated this motion into Appellant’s current PCRA petition by order




                                      -2-
J-S11025-22



entered on March 4, 2020. On July 28, 2021, the PCRA court entered an order

denying Appellant relief. This timely pro se appeal resulted.2

       On appeal pro se, Appellant alleges that the PCRA court erred by

dismissing his current PCRA petition,

       claiming that his 14th Amendment rights to the U.S. Constitution,
       to due process of law were violated when the [d]eputy coroner
       usurped the jurisdiction of a proper issuing authority when he
       issued Appellant’s probable cause arrest warrant without statutory
       authority causing his illegal arrest which is a nullity and results in
       the courts having no jurisdiction over the arrestee or the subject
       matter in the case involved and the suppression of all evidence
       which is the fruit of the poisonous arrest.

Appellant’s Pro Se Brief, at 2.3 Appellant, however, fails to plead and prove

an exception to the PCRA’s one-year time bar as required pursuant to 42

Pa.C.S.A. § 9545(b)(1)(i)-(iii).       See Commonwealth v. Larkin, 235 A.3d

350, 356 (Pa. Super. 2020) (en banc), appeal denied, 251 A.3d 773 (Pa. 2021)

____________________________________________


2   On August 25, 2021, Appellant filed a pro se notice of appeal directly with
this Court, rather than with the PCRA court. Our Prothonotary time-stamped
the date of receipt and then transmitted the notice of appeal to the PCRA court
where it should have been originally filed. We deem Appellant’s appeal timely.
See Pa.R.A.P. 905(a)(4) (“If a notice of appeal is mistakenly filed in an
appellate court, [] the clerk shall immediately stamp it with the date of receipt
and transmit it to the clerk of the court which entered the order appealed
from, and [] shall be deemed filed in the trial court on the date originally
filed.”). The PCRA court issued an opinion pursuant to Pa.R.A.P. 1925(a) on
December 8, 2021.

3   This is the sole issue presented on appeal. Appellant does not argue or
otherwise develop arguments pertaining to Judge McDaniel or Detective
McDonald as presented below. As such, we find those issues abandoned on
appeal and waived. See Commonwealth v. Woodward, 129 A.3d 480, 509
(Pa. 2015) (holding that “where an appellate brief fails to ... develop an issue
in any [ ] meaningful fashion capable of review, that claim is waived[.]”).

                                           -3-
J-S11025-22



(“This Court has previously held that a claim of lack of [trial court] subject

matter jurisdiction does not qualify as one of the statutory exceptions to the

PCRA's jurisdictional time bar.”). In fact, in his appellate brief, Appellant does

not reference the PCRA at all. As such, we conclude that Appellant’s sixth

PCRA petition was untimely and not subject to an exception. Accordingly, we

affirm the PCRA court’s order denying Appellant relief.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/3/2022




                                      -4-